Citation Nr: 0510904	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  94-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 8, 1989, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	William D. Mallord, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and A.J.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO granted a 100 percent 
disability rating for PTSD and assigned an effective date of 
February 27, 1991, for that rating.  The veteran subsequently 
perfected a timely appeal regarding the effective date 
assigned in that decision.

In a September 1992 hearing officer's decision, an earlier 
effective date of April 8, 1989, was granted for the 100 
percent evaluation.  However, because the veteran was seeking 
an effective date earlier than April 1989, the matter of 
entitlement to an earlier effective date remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 1996 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than April 
8, 1989, for the award of a 100 percent evaluation for PTSD.  
The veteran subsequently appealed that issue to the United 
States Court of Appeals for Veterans Claims (Court). 

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim for readjudication.  In an April 1997 
Order, the Court granted the joint motion, vacated the 
Board's March 1996 decision, and remanded this case to the 
Board for readjudication.

In March 2003, the Board determined that it was necessary to 
undertake additional development with respect to the claim 
for an earlier effective date, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) ("DAV").  As a result, the Board could 
no longer directly undertake evidentiary development with 
respect to veteran's claims.  In addition, during this 
period, the veteran moved to South Carolina and original 
jurisdiction of his appeal had been moved to the RO in 
Columbia, South Carolina.

In light of the foregoing, to include the decision in DAV, 
the Board in September 2003, remanded the veteran's claim to 
the RO in Columbia for completion of the necessary 
evidentiary development and for initial consideration of 
newly obtained evidence.  

As will be discussed in greater detail below, the RO 
undertook additional development, and, in November 2004, 
issued a Supplemental Statement of the Case (SSOC) in which 
it continued to deny the veteran's claim for an earlier 
effective date.  The claims folder was subsequently returned 
to the Board for further appellate review.

The appeal is again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted in the Introduction, the veteran's attorney and the 
VA Office of the General Counsel filed a Joint Motion to 
vacate the Board's March 1996 decision and to remand the 
veteran's claims for readjudication.

In that motion, the parties found that the record contained 
several references to medical treatment for which the records 
had not been obtained.  It was also noted that the RO had 
issued a request for VA outpatient treatment records in April 
1989, but there was no indication of any response having been 
received in regard to this request.  Finally, it was noted 
that the veteran reported receiving disability benefits from 
the Social Security Administration (SSA), but these records 
had not been requested from that agency.

In view of these findings, the Board remanded this case in 
April 1998 so that the RO could obtain the records in 
question.  The record reflects that the RO did subsequently 
undertook additional development, which included obtaining 
the veteran's SSA records as well as additional treatment 
records from the VA Medical Center (MC) in Augusta, Georgia.  

The RO also requested the veteran's outpatient treatment 
records from the VAMC in Decatur, Georgia.  However, the VAMC 
indicated in responses dated in June 1999 and March 2000 that 
there were no treatment records available regarding the 
veteran.

The case was subsequently returned to the Board for further 
appellate review.  In March 2003, the Board determined that 
there were references in the claims folder to the veteran 
having received outpatient treatment at the VAMC in Decatur 
in 1988 and 1989.  Because there was no explanation 
addressing why no treatment records were available for that 
period, the Board concluded that additional development was 
warranted.

The Board also concluded that additional development was 
warranted to obtain records of treatment received at the VAMC 
in August, Georgia.  Consequently, the Board remanded this 
case again in September 2003.

Thereafter, in January 2004, the RO issued requests for the 
specified treatment records to the VAMC's in Decatur and 
Augusta.  These requests were associated with the claims 
folder.

In July 2004, the RO received a substantial number of 
treatment records from the VAMC in Augusta.  The record 
reflects that these records were accompanied by memoranda 
indicating that they were received from the Augusta VAMC, and 
that a number of the individual records contain notations 
indicating that they are from the Augusta VAMC.  The RO 
subsequently issued a Statement of the Case (SOC) in November 
2004 in which it noted having received outpatient and 
inpatient treatment records from the Decatur VAMC in July 
2004.  

However, the Board is unable to identify any documentation in 
the claims folder showing that any of the records received in 
July 2004 came from the VAMC in Decatur.  As noted, the 
medical records received in July 2004 are accompanied by 
memoranda suggesting that they were received from the Augusta 
VAMC.  In addition, there is no indication of any response 
having been received at all from the VAMC in Decatur in 
regard to the RO's January 2004 request for records.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law whenever it fails to ensure compliance.

Because there is no evidence in the record of the Decatur 
VAMC having responded to the RO's January 2004 request for 
records, the Board finds that a remand is necessary.

Accordingly, while the Board regrets the further delay, this 
case is remanded for the following actions:

1.  The RO should once again contact the 
VAMC in Decatur, Georgia, and request 
copies of all hospital summaries, 
outpatient treatment records, consults, 
and other clinical records for the period 
from January 1986 to April 1989.  If no 
Decatur records are available from that 
period, that VAMC should provide a 
written explanation to that effect, and 
their explanation should be associated 
with the claims folder.  If the records 
are found to be unavailable, the veteran 
should be provided with notice and an 
opportunity to respond.

2.  Once the foregoing has been 
completed, the RO must prepare a new 
rating decision and readjudicate the 
veteran's claim of entitlement to an 
earlier effective date.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


